Exhibit 10.1

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 26, 2013 (the “Effective Date”), is entered
into by and among Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), each lender party hereto and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, the Lenders from time to time party thereto, the
Administrative Agent, the other Agents and the Arrangers entered into that
certain Second Amended and Restated Credit Agreement, dated as of October 7,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined);
WHEREAS, the Borrower, through a wholly owned subsidiary, intends to acquire all
of the equity interests of Bushnell (as defined below), pursuant to the stock
purchase agreement, dated as of September 4, 2013 (the “Stock Purchase
Agreement”), by and among the Borrower, Bushnell and MidOcean Bushnell Holdings,
L.P., a Delaware limited partnership;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement (i) to permit the incurrence of
Incremental Term Facilities to finance the Bushnell Acquisition and related
transactions and to pay fees and expenses related thereto and (ii) to make
certain other changes in connection therewith; and
WHEREAS, the Borrower, the Required Lenders and the Administrative Agent have
agreed that the Credit Agreement be amended, upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
Section 1.    Amendment.
(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order therein:
“Act” has the meaning specified in Section 10.20 hereof.
“Bushnell ” means Bushnell Group Holdings, Inc., a Delaware corporation.    
“Bushnell Acquisition” means the acquisition of all the equity interests of
Bushnell pursuant to the Stock Purchase Agreement.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.



1



--------------------------------------------------------------------------------



“Incremental Acquisition Term Facility” means an Incremental Term Facility
designated as an “Incremental Acquisition Term Facility” by the Borrower, the
Administrative Agent and the applicable Incremental Term Loan Lenders in the
applicable Incremental Term Facility Supplement, the incurrence of loans under
which is conditioned upon the consummation of, and the proceeds of which will be
used to finance, one or more Acquisitions (including, without limitation, the
Bushnell Acquisition) permitted hereunder (including the refinancing of
Indebtedness in connection therewith and the payment of related fees and
expenses).
“Specified Representations” means the representations and warranties made in
Sections 5.01(a) and (b)(ii), the first clause of Section 5.02, Section 5.02(a),
Section 5.02(b)(i) (related to Contractual Obligations related to Indebtedness
only, and except to the extent such conflict could not reasonably be expected to
result in a Material Adverse Effect), Section 5.02(c) (except to the extent such
conflict could not reasonably be expected to result in a Material Adverse
Effect), Section 5.04, Section 5.14, Section 5.16 (but limited to OFAC
regulations, anti-money laundering laws, anti-terrorism and anti-bribery laws
and the Act), Section 5.18 (after giving effect to the applicable Acquisition
and the funding of the Incremental Term Facilities in connection therewith) and
Section 5.20 (to the extent required by the applicable Incremental Term Facility
Supplement).
(b)    The definition of “Consolidated Leverage Ratio” in Section 1.01 of the
Credit Agreement is hereby amended and restated in entirety as follows:
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus the net proceeds
of Indebtedness incurred pursuant to Section 7.02(c) or (d) which have been
deposited into escrow and that will be used to fund, in part, the Bushnell
Acquisition, subject to the satisfaction of the conditions set forth in the
Stock Purchase Agreement (but only so long as such Indebtedness is held in
escrow) to (b) Consolidated EBITDA for the most recent four fiscal quarter
period ended as of the last fiscal period for which financial statements were
required to have been delivered pursuant to Section 6.01; provided that
Consolidated EBITDA and Consolidated Funded Indebtedness for such four fiscal
quarter period or other applicable period shall be determined on a pro forma
basis with respect to any Subject Disposition or any Acquisition (together with
any related transactions, including, without limitation, the incurrence,
assumption, refinancing or repayment of any Indebtedness) as if such Disposition
or Acquisition had occurred in the first day of such period.
(c)    The definition of “Consolidated Secured Leverage Ratio” in Section 1.01
of the Credit Agreement is hereby amended and restated in entirety as follows:
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness, which
constitutes Senior Secured Debt, as of such date minus the net proceeds of
Indebtedness incurred pursuant to Section 7.02(c) or (d) which have been
deposited into escrow and that will be used to fund, in part, the Bushnell
Acquisition, subject to the satisfaction of the conditions set forth in the
Stock Purchase Agreement (but only so long as such Indebtedness is held in
escrow) to (b) Consolidated EBITDA for the four fiscal quarter period ended as
of the last fiscal period for which financial statements were required to have
been delivered pursuant to Section



2



--------------------------------------------------------------------------------



6.01; provided that Consolidated EBITDA and Consolidated Funded Indebtedness,
which constitutes Senior Secured Debt for such four fiscal quarter period or
other applicable period shall be determined on a pro forma basis with respect to
any Subject Disposition or any Acquisition (together with any related
transactions, including, without limitation, the incurrence, assumption,
refinancing or repayment of any Indebtedness) as if such Disposition or
Acquisition had occurred in the first day of such period.
(d)    The definition of “Incremental Term Facility Supplement” in Section 1.01
of the Credit Agreement is hereby amended and restated in entirety as follows:
“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit K hereto with such changes as may be agreed by
the Administrative Agent, delivered pursuant to Section 2.15(a).
(e)    The definition of “Incremental Term Loan” in Section 1.01 of the Credit
Agreement is hereby amended and restated in entirety as follows:
“Incremental Term Loan” means an advance made by any Incremental Term Lender
under an Incremental Term Facility.
(f)    The definition of “Performance Guarantee” in Section 1.01 of the Credit
Agreement is hereby amended and restated in entirety as follows:
“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing.
(g)    Clause (a) of the definition of “Performance Letter of Credit” in Section
1.01 of the Credit Agreement is hereby amended and restated in entirety as
follows:
(x)(i) supports the performance of the obligations of another Person under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing or any warranty
obligations arising out of any of the foregoing contracts, and (ii) does not
permit any payment or drawing thereunder for failure of the account party to
make a payment in respect of indebtedness, monetary contractual obligation or
other financial obligations of any kind other than to support performance or
return payment where a customer has made advance payments in respect of the
purchase of products, goods and services or, (y) any letter of credit
substantially comparable to the foregoing;
(h)    Exhibit K of the Credit Agreement is amended and restated in its entirety
in the form attached as Exhibit K hereto.



3



--------------------------------------------------------------------------------



(i)    Section 2.15(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(a) Upon notice to the Administrative Agent (which shall promptly notify all of
the Lenders), the Borrower may from time to time, request the addition of one or
more new term loan facilities (each an “Incremental Term Facility”) or one or
more increases in the Term Commitments under a Term Facility existing at the
time of such request (each such request for an Incremental Term Facility or an
increase in Term Commitments being a “Term Commitment Increase”); provided that
(i) any such request for Incremental Term Commitments shall be in a minimum
amount of $50,000,000 and (ii) the aggregate amount of Term Commitment Increases
effected from time to time after the date hereof shall not exceed an amount
equal to the greater of (x) $900,000,000 and (y) an amount that would not cause
the Consolidated Senior Secured Leverage Ratio to exceed 2.50:1.00 for the
fiscal quarter most recently ended for which a Compliance Certificate has been
delivered and calculated on a pro forma basis after giving effect to any such
incurrence. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify:
(A)    The time period within which each Lender is requested to respond, which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders,
(B)    If the request is for an Incremental Term Facility, the requested
Maturity Date for such Incremental Term Facility, which shall not be prior to
six months after the Maturity Date in respect of the Term A Facility,
(C)    If the request is for an Incremental Term Facility, the requested
amortization schedule for such Incremental Term Loans, which shall not amortize
more rapidly (determined on the basis of amortization as a percentage of the
initial principal amount) than quarterly installments of Term A Loans, and
(D)    If the request is for an Incremental Term Facility, any scheduled
reduction of Incremental Term Commitments for such Incremental Term Facility.”
(j)    Section 2.15(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(c) If Incremental Term Commitments are effected in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Incremental Effective Date”) and the final allocation of such
Incremental Term Facility. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Incremental Effective Date. As a condition precedent to such increase, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Incremental Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer



4



--------------------------------------------------------------------------------



of such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrower, certifying that the conditions to borrowing set forth in Section 4.02
are satisfied, and (ii) each Guarantor shall reaffirm its obligations under the
Guaranty.”
(k)    Section 4.02 of the Credit Agreement of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Conditions to all Credit Extensions. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
(a) (i) In the case of an Incremental Acquisition Term Facility, the Specified
Representations, and (ii) in all other cases, the representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom; provided that (i) this
Section 4.02(b) shall not apply with respect to any Incremental Acquisition Term
Facility the primary purpose of which is to finance the Bushnell Acquisition and
(ii) with respect to any Incremental Acquisition Term Facility the primary
purpose of which is to finance an Acquisition permitted by this Agreement, the
requirement pursuant to this clause (b) shall be that no Default under Section
8.01(a) or (f) shall exist after giving effect to such Incremental Term Loans;
(c) The Administrative Agent and, if applicable, an L/C Issuer or a Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that, to the extent applicable, the conditions specified in Sections
4.02(a) and (b) have been satisfied or will be satisfied on and as of the date
of the applicable Credit Extension and the Administrative Agent shall have
received for the account of such Lender or such L/C Issuer a certificate signed
by a



5



--------------------------------------------------------------------------------



duly authorized officer of the Borrower, dated the date of such Credit
Extension, stating that such statements are true.”
(l)    Section 7.03(f)(B) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“(B)    the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be in, or
substantially related to, the aerospace, defense, commercial ammunition or
sporting industries or shall be reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.”
(m)    Section 6.12(a)(iv) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(iv)    within 10 Business Days after such request or after the delivery of the
Report, take, and cause such Domestic Subsidiary or such parent to take,
whatever action (including, without limitation, the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents, the delivery of flood zone
determinations and/or flood insurance (as applicable)) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the mortgages, deeds of trust, trust deeds, deeds to receive debt,
pledges, assignments, Security Agreement Supplements, IP Security Agreement
Supplements and security agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms, except
during the continuation of a Specified Default, only to the same extent that is
required in the Collateral Documents,
(n)    Section 7.01 of the Credit Agreement is hereby amended to add the
following new sub-section:
“(r)    until the closing of the Bushnell Acquisition, liens securing
Indebtedness incurred pursuant to Section 7.02(c) or (d), to the extent the
proceeds of such Indebtedness (i) have been deposited into escrow arrangements
reasonably satisfactory to the Administrative Agent and (ii) will be used to
fund, in part, the Bushnell Acquisition, subject to the satisfaction of the
conditions set forth in the Stock Purchase Agreement.
(o)    Section 7.02(c) of the Credit Agreement is hereby amended to add the
following at the end of such sub-section:
“provided further that, notwithstanding the foregoing, such Indebtedness shall
be permitted to be secured pursuant to Section 7.01(r).”



6



--------------------------------------------------------------------------------



(p)    Section 7.02(d) of the Credit Agreement is hereby amended to add the
following at the end of such sub-section:
“provided further that, notwithstanding the foregoing, such Indebtedness shall
be permitted to be secured pursuant to Section 7.01(r).”
(q)    Section 7.03(g)(B) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“(B)    such Investment shall be in Persons, property and assets which are part
of, or in lines of business which are in, or substantially related to, the
aerospace, defense, commercial ammunition or sporting industries or are
reasonably similar, incidental or complementary thereto and reasonable
extensions thereof; provided, that the aggregate amount of Investments under
this Section 7.03(g) shall be permitted only if, after giving pro forma effect
thereto, the Loan Parties would be in compliance with Section 7.11;”
(r)    Section 7.07 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business reasonably similar,
incidental or complementary thereto and reasonable extensions thereof.”
(s)    Section 7.10(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(b)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio on the last day of any fiscal quarter to be
greater than 3.00:1.00.”
Section 2.    Representations and Warranties of the Borrower. The Borrower
represents to the Administrative Agent and the Lenders that:
(a)    No Default or Event of Default has occurred and is continuing on and as
of the Effective Date; and
(b)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document are true and correct in all material respects on and
as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 3(b), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b), respectively, of the Credit Agreement.



7



--------------------------------------------------------------------------------



Section 3.    Reference to and Effect on Loan Documents. (a) On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment is an amendment as referred to in the
definition of Loan Documents and shall for all purposes constitute a Loan
Document.
(b)    The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations (including, without limitation, any Obligations created or
contemplated hereunder) of the Loan Parties under the Loan Documents, in each
case as amended by this Amendment.
(c)    Each of the undersigned Guarantors consents to this Amendment and the
transactions contemplated hereby and hereby confirms and agrees that
(i) notwithstanding the effectiveness of this Amendment, the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by this Amendment, and (b) each of the
Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all Obligations (including, without limitation, any Obligations created or
contemplated hereunder) to be secured thereunder.
Section 4.    Costs and Expenses. The Borrower agrees to pay or reimburse all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 10.04 of the Credit Agreement.
Section 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
Section 6.    Effective Date. This Amendment shall become effective on and as of
the Effective Date when, and only when the Administrative Agent or its counsel
shall have received counterparts of this Amendment executed by the Borrower, the
Guarantors and the Required Lenders.
[The remainder of this page intentionally left blank.]



8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


ALLIANT TECHSYSTEMS INC., as
Borrower
By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Executive Vice President and Chief
    Financial Officer
ALLIANT TECHSYSTEMS OPERATIONS LLC, as Guarantor




By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     President and Chief Financial Officer
ATK COMMERCIAL AMMUNITION COMPANY INC., as Guarantor




By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
ATK COMMERCIAL AMMUNITION HOLDINGS COMPANY INC., as Guarantor




By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
ATK LAUNCH SYSTEMS INC., as
Guarantor
By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer






--------------------------------------------------------------------------------



ATK SPACE SYSTEMS INC., as Guarantor




By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
EAGLE INDUSTRIES UNLIMITED, INC., as
Guarantor
By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
EAGLE MAYAGUEZ, LLC, as Guarantor




By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
EAGLE NEW BEDFORD, INC., as Guarantor




By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
FEDERAL CARTRIDGE COMPANY, as
Guarantor
By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer
SAVAGE ARMS, INC., as
Guarantor
By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer






--------------------------------------------------------------------------------



SAVAGE RANGE SYSTEMS, INC., as
Guarantor


By:    /s/ Neal S. Cohen            
Name:    Neal S. Cohen
Title:     Chief Financial Officer






--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as
Administrative Agent
By:
/s/ Kenneth J. Beck    
Name: Kenneth J. Beck
Title: Director









--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a
Lender
By:
/s/ Kenneth J. Beck    
Name: Kenneth J. Beck
Title: Director







--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. , as a Lender


By: /s/ Thomas J. Sterr     
Name: Thomas J. Sterr    
Title: Authorized Signatory






--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender


By: /s/ Richard C. Smith     
Name: Richard C. Smith    
Title: Authorized Signatory








--------------------------------------------------------------------------------



SUNTRUST BANK, as a Lender


By: /s/ Keith Cox     
Name: Keith Cox
Title: Managing Director










--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Andrew C. Beckman     
Name: Andrew C. Beckman    
Title: Assistant Vice President








--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Scott Santa Cruz     
Name: Scott Santa Cruz
Title: Managing Director
    






--------------------------------------------------------------------------------



Amended and Restated
Exhibit K





FORM OF INCREMENTAL TERM FACILITY SUPPLEMENT


This INCREMENTAL TERM FACILITY SUPPLEMENT [(Tranche __)] (this “Supplement”) is
entered into as of _______, 20__, among Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), each lender party hereto (collectively, the
“Incremental Term Loan Lenders” and individually, an “Incremental Term Loan
Lender”), and Bank of America, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 7, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, the Administrative Agent, the other
Agents and the Arrangers.
Pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has requested
(a) the addition of a $[amount not less than $50,000,000] additional term loan
facility, (b) that the Incremental Term Loan Lenders Party hereto extend
Incremental Term Loans as provided herein, and (c) the effective date for such
additional term loan facility be ______, 20__.
Each Incremental Term Loan Lender party to this Supplement (this “Supplement”)
has agreed to provide the Incremental Term Commitment set forth opposite it name
on Schedule I hereto (its “Incremental Term Commitment”) and has indicated its
willingness to lend the Incremental Term Loans on the terms and conditions set
forth herein and in the Credit Agreement.
Section 1.    Incremental Term Facility. The aggregate Incremental Term
Commitments of $_______ provided hereunder [shall be designated “Tranche
__Incremental Term Facility] (the “[Tranche __] Incremental Term Facility”) [and
the Incremental Term Loans made thereunder shall be designated Tranche
__Incremental Term Loans] [see footnote 1 regarding tranches] shall, in addition
to the terms and conditions set forth in the Credit Agreement, have the
following terms and conditions:
(a)The Incremental Term Facility Closing Date must occur on or prior to _______,
20__ (the “Termination Date”), which shall in no event be less than ten Business
Days from the date of this Supplement;


(b)The Maturity Date shall be _______, 20__;


(c)The Borrower shall repay to the Administrative Agent for the ratable account
of the Incremental Term Lenders the aggregate principal amount of all [Tranche
__] Incremental Term Loans outstanding on the following dates in the respective
amounts set forth opposite such dates (which amounts shall be reduced as a
result of the application of prepayments in accordance with the
                                                
1 It may be advisable to create a tranche of Incremental Term Facility if it is
contemplated that there will be multiple series of Incremental Term Facilities.
If only one Incremental Term Facility is contemplated, creating a tranche would
not be necessary.





--------------------------------------------------------------------------------



order of priority set forth in Section 2.06 of the Credit Agreement):
Date
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

provided, however, that the final principal repayment installment of the
[Tranche __] Incremental Term Loans shall be repaid on the Maturity Date for the
[Tranche __] Incremental Term Facility under which such [Tranche __] Incremental
Term Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all [Tranche __] Incremental Term Loans
outstanding on such date;
(d)The Applicable Rate for the [Tranche __] Incremental Term Loans shall be (i)
with respect to Base Rate Loans, a rate per annum equal to ___%, and (ii) with
respect to Eurodollar Loans, a rate per annum equal to ___%; and


(e)The making of the [Tranche __] Incremental Term Loans shall be subject to the
provisions of Sections 2.01(b), 2.02 and 4.02 of the Credit Agreement.


Section 2.    Representations and Warranties of the Borrower. The Borrower
represents to the Administrative Agent and the Incremental Term Loan Lenders
that:
(a)The Borrower has complied with each of the conditions set forth in Sections
2.15(c) and 4.02 of the Credit Agreement on and as of the Effective Date; and


(b)The [Tranche __] Incremental Term Facility does not exceed the Term
Commitment Increase Availability.


Section 3.    New Lenders.
Each Incremental Term Loan Lender that is an Additional Term Loan Lender:
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Supplement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, and (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as



--------------------------------------------------------------------------------



applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement and provide its Incremental Term Commitment hereunder on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender;
(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;
(c) appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and
(e) in the case of such Incremental Term Loan Lender that is a Foreign Lender,
comply with the provisions of Section 10.15 of the Credit Agreement.
[Section 4.    Conditions to Incremental Term Loans. The obligation of each
Incremental Term Loan Lender to honor any Request for Credit Extension in
respect of an Incremental Term Commitment is subject to the following conditions
precedent:
(a)    [    ].]2 
Section 5.    Reference to and Effect on Loan Documents. (a)     On and after
the Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
supplemented by this Supplement. This Supplement is an Incremental Term Facility
Supplement referred to in the definition of Loan Documents and shall for all
purposes constitute a Loan Document.
(b)     The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically supplemented by this Supplement, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations (including, without limitation, any Obligations
created or contemplated hereunder) of the Loan Parties under the Loan Documents,
in each case as supplemented by this Supplement.
                                                
2 Any additional conditions precedent to the making of the Incremental Term
Loans shall be as agreed between the Borrower and the Incremental Term Loan
Lenders and, for the avoidance of doubt, shall not be subject to the consent of
the Required Lenders.





--------------------------------------------------------------------------------



(c)    Each of the undersigned Guarantors consents to this Supplement and the
transactions contemplated hereby and hereby confirms and agrees that
(i) notwithstanding the effectiveness of this Supplement, the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Supplement each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as supplemented by this Supplement, and (b) each of the
Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all Obligations (including, without limitation, any Obligations created or
contemplated hereunder) to be secured thereunder.


Section 6.    Costs and Expenses. The Borrower agrees to pay or reimburse all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Supplement and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.
Section 7.    Execution in Counterparts. This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Supplement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Supplement.
Section 8.    Effective Date; Termination of Commitments. This Supplement shall
become effective on the requested effective date (the “Effective Date”) subject
to (a) receipt by the Administrative Agent of executed counterparts of this
Supplement by each party hereto, (b) receipt by the Administrative Agent of an
Administrative Questionnaire from each Additional Term Loan Lender party hereto,
(c) the representations and warranties of the Borrower in Section 2 being true
and correct in all material respects, and (d) such date not being later than the
Termination Date. If the Effective Date and the Incremental Term Facility
Closing Date do not occur on or prior to the Termination Date, the Incremental
Term Commitments hereunder shall automatically terminate.
Section 9.    Governing Law. This Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York, and shall be subject to
the jurisdictional and service provisions of the Credit Agreement, as if this
were a part of the Credit Agreement.





--------------------------------------------------------------------------------





ALLIANT TECHSYSTEMS INC.




By___________________________________
Name:
Title:




By___________________________________
Name:
Title:




BANK OF AMERICA, N.A., as
Administrative Agent




By___________________________________
Name:
Title:


[GUARANTORS]




By___________________________________
Name:
Title:



--------------------------------------------------------------------------------





[NAME OF INCREMENTAL TERM LOAN LENDER]


By___________________________________
Name:
Title:



--------------------------------------------------------------------------------





SCHEDULE I
TO
INCREMENTAL TERM FACILITY SUPPLEMENT


Incremental Tem Loan Lender
Incremental Term Loan Commitment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




